PER CURIAM.
Pursuant to a petition for clarification filed by the Florida Bar, our opinion of June 10, 1982, is amended to read as follows:
The Florida Bar filed this complaint against respondent, Thomas E. Hunt, on June 6, 1981, asserting various violations of the Code of Professional Responsibility with regard to respondent’s trust moneys. By its order of June 12,1981, this Court temporarily suspended respondent from the practice of law but granted respondent a hearing upon his petition for dissolution of the temporary suspension. The referee has found competent evidence in the record to support the Bar’s application for temporary suspension and has recommended that it remain in force. We accept the referee’s recommendation and deny the petition for dissolution of the suspension. Costs of $486.20 are taxed against respondent.
It is so ordered.
ADKINS, Acting C. J., and OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.